Citation Nr: 1525072	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-34 270 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2014, and in excess of 70 percent beginning from November 17, 2014.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 2008 to June 2010 and May 2011 to January 2012, including service in Afghanistan. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2014 rating decision, the RO increased the evaluation of PTSD to 70 percent effective from November 17, 2014.  Although the Veteran has continuously asserted that his disability should be rated 70 percent, it is not clear that he has limited his appeal to a maximum of 70 percent.  Therefore, the December 2014 rating decision did not resolve the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (an appellant generally controls the scope of appellate review by selecting the issues upon which he seeks to appeal to the Board).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).



FINDINGS OF FACT

1.  Prior to June 18, 2013, the preponderance of the evidence shows that the Veteran's PTSD was productive of a disability that most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  It is factually ascertainable that the Veteran's PTSD first manifested a disability picture involving occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, beginning on June 18, 2013.  


CONCLUSION OF LAW

The criteria for assignment of a 70 percent disability rating, but not higher, for PTSD are met beginning June 18, 2013, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.15, 4.126, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in January 2013, which addressed the requirements for granting service connection.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's service treatment records (STRs), both prior to and during the appeal period, plus the VA and private medical records indicated as relevant, are part of the record before the Board.  He was also provided VA medical examinations in May 2013 and November 2014.  Those examinations comprehensively described the severity of his PTSD, and otherwise fully inform the Board's determination on all complex medical question raised by the appeal.  The record does not indicate that his disability picture has materially worsened since the last examination in November 2014.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, the Board finds the duties to notify and assist have been met, and this appeal can be considered on the merits at this time.

II.  Analysis

The Veteran seeks a higher initial disability rating for his PTSD.  This disability is currently assigned staged ratings of 50 percent from January 25, 2012, until November 16, 2014, after which he is assigned a 70 percent rating.  

Because this is an appeal of the initial disability rating assigned, the period of appellate review before the Board begins on January 25, 2012, which is also the day after his separation from service.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Evaluations of mental health disorders, including the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating schedule is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition (see §4.14).  38 C.F.R. § 4.126(d) (2014).  

C. Application of the Rating Schedule

In this Veteran's case, it is important to understand at the outset that the current 70 percent disability rating was assigned by the RO based on the date of a November 2014 VA examination showing symptomatology at the 70 percent level.  However, the VA examiner expressly and repeatedly stated that an increase in symptomatology had occurred "[s]ince the last examination."  It would appear that the examiner was referring to the last VA examination, which was conducted on May 14, 2013.  

"[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  Thus, an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, as to when the increase took place.  VAOPGCPREC 12-98.  

Accordingly, the central question here becomes on what date the 70 percent level of disability first manifested.  After careful consideration of all assembled evidence in this case, the Board finds that the 70 percent disability level is first factually ascertainable as of June 18, 2013, but not earlier.  The Board will proceed by explaining (1) why the 70 rating is assignable as of that day; (2) why the 70 percent rating cannot be assigned prior to that date; and (3) why a 100 percent rating is not assignable at any point in time.  

(1) 70% from June 18, 2013

There is no indication of such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  The VA examiner clinic and examination records repeatedly demonstrate the absence of such symptoms nor has the Veteran written in any testimonial statements indicating such symptoms.  

Beginning with his June 2013 NOD, however, it is first factually ascertainable that his symptoms more nearly approximated the 70 percent level as he described symptoms consistent with levels of anxiety that impaired his ability to function independently, appropriately and effectively, plus difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.  As indicated by the November 2014 VA examiner, these symptoms result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the Board will resolve all reasonable doubt in the Veteran favor, and assign the 70 percent beginning from June 18, 2013.  


(2) 50% Prior to June 18, 2013

Prior to June 18, 2013, the preponderance of the evidence shows that it was not factually ascertainable that his disability manifested at the 70 percent level.   

With regard to obsessional rituals that interfere with routine activities, an April 2013 VA Mental Health consultation marks "yes" for obsessive/compulsive symptoms, which are noted to involve "only PTSD symptoms."  As he wrote in his June 2013 NOD, his "thinking has been driven to obsessive levels of personal security and defensive thought," which compelled him to check the locks in my apartment a few dozen times a day.  However, there is no indication that this interfered with his routine activities even as of the June 2013 NOD.  

With regard to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively prior to June 2013, the VA examinations and clinical records demonstrate his ongoing difficulty with anxiety and panic attacks during that time period.  For instance, beginning with a February 2013 letter, he wrote that he had a "major anxiety problem," plus "a major anxiety attack" if he had to sit for over 15 minutes.  Likewise, his girlfriend wrote in a February 2013 letter that any situations involving a crowd or social gathering "cripples [him] with anxiety and fear causing a rapid heart rate and profuse sweating."  The May 2013 VA examination likewise documents anxiety and panic attacks once per week.  However, by the time of his June 2013 NOD, he first indicated that this "ha[d] almost paralyzed my normal ability to function."

With regard to impaired impulse control, the VA treatment records repeatedly refer to him experiencing anger and irritability, including in June 2012, April 2013 (on three separate occasions).  The May 2013 VA examination likewise documents symptoms involving "irritability or outbursts of anger."  However, this is not shown or alleged to be accompanied by periods of violence.  

With regard to difficulty in adapting to stressful circumstances (including work or a worklike setting), the May 2013 VA examiner found that his disability picture was consistent with "[o]ccupational and social impairment with reduced reliability and productivity."  The Board notes that this exactly mirrors a 50 percent degree of impairment as set forth in the rating schedule.  One month earlier, in April 2013, the VA Mental Health Clinic noted that his strengths include "productivity" and being "efficient with many tasks at once."  Then, during a VA Mental Health consultation on June 12, 2013, it was noted that he had "employment concerns," but even as of that consultation his "primary concern was sleep."  This evidence, in totality, indicates that his symptomatology during this time did not result in difficult in adapting to stressful circumstances.  

In a February 2013 letter (reiterated in his June 2013 NOD), he explained that he had previously "dropped out of paramedic school" due to his symptoms.  Similarly, during an April 2013 VA History and Physical consultation, it was noted that he "ha[d] trouble sitting at his desk at work" and "ha[d] to get up and check out every noise outside," plus, he would "start[] to feel anxious and has to take a walk."  Notwithstanding these difficulties, he was employed full time prior to June 2013 at the same job, and there is no basis in the Veteran's statements or medical records prior to his NOD to make it factually ascertainable that his symptoms caused "reduced reliability and productivity" in that job.  

Finally, with regard to an inability to establish and maintain effective relationships prior to June 18, 2013, the evidence again indicates an absence of this degree of impairment.  He informed the May 2013 VA examiner that he had "become very socially isolated," but he lived with his girlfriend and her son.  This VA examiner found such a degree of social impairment consistent with a "[d]ifficulty in establishing and maintaining effective work and social relationships.  A VA TBI evaluation in April 2013 notes his concern about having "difficulties" in the "family" and "social" areas of his life, but a social worker consultation earlier in April 2013 documents that he had "good family supports," including his parents, a sister, and a brother.  Thus, prior to June 18, 2013, his statements and the medical records compel a finding that he had a difficulty-but not an inability-to establish and maintain effective relationships.  

Even if such symptoms were present, this did not result in deficiencies in most areas, 	such as work, school, family relations, judgment, thinking, or mood, prior to June 18, 2013.  Again, there is some indication of deficiencies in school and mood prior to June 18, 2013.  Specifically, to reiterate, the Veteran "dropped out" of paramedic school, and he experienced ongoing anxiety and panic attacks.  

However, as demonstrated, he maintained a relationship with his family, plus he lived with his girlfriend and her son.  He also worked a full-time job.  Moreover, his judgment was found to be "good" during an April 2013 VA TBI examination, and the May 2013 VA examiner did not mark such a deficiency.  Under the circumstances of this examination report, where the examiner was directed to "mark all that apply," the absence of such a mark in the examination report must be understood to mean that such a deficiency was found to be absent.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  These same medical record also reflect that he had had no deficiency in thinking.  Representative here, the April 2013 VA Mental Health consultation documents "linear, good," though pattern with no abnormality in thought content.  

Thus, the evidence prior to June 18, 2013, provides the foundation for concluding that he had deficiencies in some, but not most, areas.  

Because those symptoms at the 70 percent level do not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to June 18, 2013, the 70 percent disability rating cannot be assigned prior to that date.  

(4) 100 Percent Level

A rating of 100 percent is not assignable at any point in time as the evidence shows that the Veteran's symptoms have not manifested in severity, degree, or duration at the 100 percent level, nor is this alleged.  Both VA examinations, in May 2013 and November 2014, affirmatively document the absence of such symptoms as gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Nor is there otherwise shown that his disability results in total occupational and social impairment as he has continued to work during the pendency of the appeal and live with his girlfriend and son.  As such, the record does not establish the evidentiary foundation necessary to award the next higher rating, 100 percent, disability rating.  

(3) GAF Scores

As a final matter, the Board wishes to take separate notice of the GAF scores assigned during the appeal period in this case.  

First, a GAF score of 50 was assigned in April 2013.  A GAF score of 68 was assigned during an April 2013 VA TBI evaluation.  A GAF score of 50 was then given throughout VA treatment in May 2013 and June 2013. 

The lowest GAF scores, 50, tend to reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

The Board notes that these symptoms listed for this range of GAF scores, notwithstanding the actual GAF scores assigned in this case, are not reflected in the rating medical records or lay statements.  Due to this obvious discrepancy, which does not require any degree of medical expertise to recognize, the GAF scores of 50, without any further explanation, cannot establish an evidentiary foundation for assigning a higher rating.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (an unexplained conclusory medical opinion is entitled to no weight).  

This is particularly compelling given that that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  See 79 Fed. Reg. 45093.  

For these reasons, especially, because the American Psychiatric Association has stopped using GAF scores due to their lack of validity, the Board finds that the GAF scores are nondeterminative here, and cannot alone justify the award or denial of a higher rating.

D.  Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, an extraschedular rating may be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

(1) Criteria for Referral

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson, 762 F.3d 1362.




(2) Discussion

Here, as a general matter, the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  

Notwithstanding the broad nature of the rating schedule, the Veteran's PTSD has been shown to manifest a complaint not directly contemplated by the Schedule of Ratings for Mental Disorders.  Specifically, he reported during an April 2013 VA Mental Health consultation that his PTSD caused problems with his diet, which resulted in him gaining 45 pounds.  He explained earlier in April 2013 that he was gaining weight because he would eat to calm himself down.  

This weight gain might not appear to be expressly or implicitly contemplated in the Schedule of Ratings for Mental Disorders.  Nonetheless, referral for extraschedular consideration is not warranted on the basis of this weight gain.  However, as directed by 38 C.F.R. § 4.126(c), when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  Based on this directive, it is the Veteran's PTSD symptoms, and not his weight gain, that represents the dominant, and more disabling, aspect of the condition.  

Moreover, the weight gain itself has not resulted in any hospitalizations, and there is no indication that it has "markedly" interfered with his work.  Again, in the extraschedular context, the question is whether there was an actual interference with employment beyond the average earning impairment contemplated by the rating schedule.  See Thun, 22 Vet. App. at 116.  Here, such an interference is not demonstrated.  

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his PTSD.  He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Otherwise, such a question has not been previously developed or addressed by the AOJ, and the Board finds that the Veteran would be substantially prejudiced should the Board take the matter up in the first instance and preadjudicate this question.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran is free to pursue a claim of entitlement to a higher disability rating on a collective basis if he wishes to do so.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.    


ORDER

For the period prior to June 18, 2013, a higher rating for PTSD is denied.

An initial disability rating of 70 percent for PTSD, beginning from June 18, 2013, but not earlier, is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


